[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER RE: DISBURSEMENT OF DEPOSIT
A motion for payment of a deposit dated February 8, 2002 has been filed with this court seeking to have the Clerk of the Superior Court for the Judicial District of Ansonia/Milford pay over to Barbara Weisman Trustee and Northeast Generation Services Company the assessment of damages by the Commissioner of Transportation for the State of Connecticut which amount, pursuant to Section 13a-73 (b) of the Connecticut General Statutes, has been deposited with said Clerk's Office. The assessment is in the amount of $650,000.00.
The Notice of Taking and Assessment of Damages were filed with the court on December 5, 2001. An appeal from the assessment was taken by Barbara Weisman Trustee on December 14, 2001. On January 4, 2002, an appeal from said assessment was filed by Northeast Generation Services Company.
On January 16, 2002, a claim for the monies deposited was filed by Barbara Weisman Trustee alleging to be the only party claiming an interest in the monies deposited with the Clerk. CT Page 9024
A Motion for Payment of said deposit was filed on February 2002 by both Weisman and Northeast alleging that they are the only parties with an interest in the properties taken. They have agreed the deposit shall be held jointly in an interest-bearing account until a further order of the court or an agreement between the parties. The Commissioner of Transportation has no objection to a withdrawal of the deposit so long as it is made in accordance with the interest as they appear in the Notice of Condemnation and Assessment of Damages.
An examination of the file indicates the applicants to be the only parties claiming an interest in the subject properties. They do not, however, define to any degree of certainty what their interests consist of. This will be determined after a full hearing before a judge trial referee.
In the interim, however, it is ordered that the deposit may be paid over to the applicants to be deposited in an interest-bearing account until their interests are determined. Said account is to remain so until further order of the court. In the event that the parties reach an agreement as to the distribution of these funds, the funds may be disbursed only after approval of the court.
The Court
  By Curran, J.